Citation Nr: 0637824	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-24 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In June 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, 
Florida, RO.  A transcript of the hearing is of record.  

In April 2003 and September 2003, the veteran expressed the 
intention of filing a claim under 38 U.S.C. § 1151.  This 
matter is referred to the RO for further development.


FINDING OF FACT

The veteran's PTSD is manifested by blunted affect, 
disturbances in motivation and mood, unprovoked irritability 
with occasional periods of violence, and difficulty 
establishing and maintaining effective work and social 
relationships, 


CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent, and 
no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in March 
2003 and April 2006.  The March 2003 letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Both 
letters told the veteran to send in or to inform VA of any 
information or evidence that had not been previously 
submitted or disclosed.  See 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The April 2006 letter notified the veteran 
of the information and evidence necessary to establish a 
disability rating and an effective date from which payment 
shall begin.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board notes that VCAA notice was not provided before the 
initial unfavorable agency of original jurisdiction decision 
on the veteran's claim for VA benefits.  However, the 
appellant was subsequently provided with content-complying 
notice and proper VA process, as discussed above.  The 
information and evidence received after the initial 
adjudication was afforded proper subsequent VA process, as 
was evidence received after the issuance of the development 
letters.  Furthermore, because the appellant was provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, any defect with respect to the 
timing of the notice is nonprejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including VA Medical Center records and VA examination 
reports from April 2001 and January 2005.  The veteran was 
given ample notice and opportunity to provide evidence on his 
behalf or to inform VA of existing evidence that had not been 
obtained.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Therefore, the Board finds VA has satisfied the duty 
to assist in obtaining evidence.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20 (2006).  

To evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is currently assigned a 30 percent 
disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Assignment of a 30 percent evaluation is 
warranted for PTSD manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
weekly or less often panic attacks; chronic sleep impairment; 
and mild memory loss, such as forgetting names, directions, 
recent events.

A 50 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, for example retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the specified factors for each 
incremental rating were examples rather than requirements for 
a particular rating.  The Court also stated that the analysis 
should not be limited solely to whether the claimant exhibits 
the symptoms listed in the rating scheme and that it is 
appropriate for VA to consider factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

After a review of the evidence and the pertinent provisions 
of the Rating Schedule set forth above, the Board finds that 
the manifestations of the veteran's PTSD most nearly 
approximate the criteria for a 50 percent rating.  Evidence 
submitted since the veteran filed his increased rating claim 
in August 1998 includes VA examination reports from April 
2001 and January 2005 and VA Medical Center treatment 
records.  Both VA examination reports assign GAF scores of 
55-60, while GAF scores in the VA medical records range 
between 35 and 60, falling mostly within the range of 40 to 
50.  These scores largely signify serious symptoms that are 
consistent with a 50 percent rating.  

Qualitatively, the evidence of record consistently lists 
symptoms such as blunted affect, limited social contact, 
disturbances of motivation and mood, and fair judgment and 
insight that are characteristic of a 50 percent rating.  In 
addition, the veteran has testified to experiencing panic 
attacks.  The evidence also demonstrates a level of 
occupational impairment befitting a 50 percent rating.  A 
September 1999 letter from the veteran's psychiatrist 
recommended he take up to a week of medical leave to 
facilitate recovery from an exacerbation of PTSD symptoms.  
The evidence further indicates that the veteran's PTSD is 
aggravated by his work as a veterans' benefits counselor and, 
more specifically, by his role on a transition team that 
counsels veterans returning from Iraq and Afghanistan.  

Applying the criteria for rating PTSD to the facts of the 
case, the medical evidence shows a constellation of 
symptomatology which more closely approximates the criteria 
contemplated for a 50 percent rating.  38 C.F.R. § 4.7 
(2005).  While it does indicate the presence of some 
characteristics of a 70 percent rating, such as some 
unprovoked irritability with periods of violence, the 
evidence, as a whole, does not indicate symptomatology 
consistent with a 70 percent evaluation.  Moreover, while VA 
medical records reflect consistent GAF scores at or around 
40, the Board notes that the findings recorded by these 
psychiatrists were not in line with the degree of impairment 
that would be indicative of the assignment of such low GAF 
scores.  For example, the record does not demonstrate 
symptoms of the same severity as obsessional rituals which 
interfere with routine activities, near continuous panic or 
depression affecting the ability to function independently, 
neglect of personal appearance and hygiene, spatial 
disorientation, and an inability to establish and maintain 
effective relationships.  In addition, the veteran has 
indicated that he has a few friends and that he has worked at 
the same job for many years, qualities that do not suggest 
the severe impairment of a 70 percent rating.

Furthermore, in reaching the above determination, the Board 
has considered whether the veteran's service-connected 
disability standing alone presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Significantly, 
however, no evidence has been presented showing factors such 
as a marked interference with employment beyond that 
interference contemplated in the assigned ratings or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating are 
not met.


ORDER

An increased evaluation of 50 percent, but not higher, for 
PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


